            Case 5:17-cv-00072-BLF Document 784
                                            783 Filed 05/27/21
                                                      05/26/21 Page 1 of 5
                                                                         4




 1   Juanita R. Brooks (CA SBN 75934)             D. Stuart Bartow (CA SBN 233107)
     brooks@fr.com                                dsbartow@duanemorris.com
 2   Roger A. Denning (CA SBN 228998)             DUANE MORRIS LLP
     denning@fr.com                               2475 Hanover Street
 3
     Frank J. Albert (CA SBN 247741)              Palo Alto, CA 94304-1194
 4   albert@fr.com                                Telephone: (650) 847-4146
     FISH & RICHARDSON P.C.                       Facsimile: (650) 847-4151
 5   12860 El Camino Real, Suite 400
     San Diego, CA 92130                          Additional attorneys on signature page
 6   Telephone: (858) 678-5070
     Facsimile: (858) 678-5099                    Attorneys for Defendant
 7
                                                  CISCO SYSTEMS, INC.
 8   Additional attorneys on signature page

 9   Attorneys for Plaintiff
     FINJAN LLC
10

11

12                                   UNITED STATES DISTRICT COURT

13                                  NORTHERN DISTRICT OF CALIFORNIA

14                                         (SAN JOSE DIVISION)

15   FINJAN LLC, a Delaware Limited Liability         Case No. 5:17-cv-00072-BLF
     Company,
16                                                    JOINT STIPULATION OF DISMISSAL
                       Plaintiff,
17

18            v.

19   CISCO SYSTEMS, INC., a California
     Corporation,
20
                       Defendant.
21

22

23

24

25

26

27

28


      DM2\14211919.1                                               JOINT STIPULATION OF DISMISSAL
                                                                            Case No. 5:17-cv-00072-BLF
            Case 5:17-cv-00072-BLF Document 784
                                            783 Filed 05/27/21
                                                      05/26/21 Page 2 of 5
                                                                         4




 1            Plaintiff Finjan LLC (“Finjan”) and Defendant Cisco Systems, Inc. (“Cisco”) have

 2   resolved their dispute in the captioned case and accordingly stipulate to dismissal with prejudice

 3   under Rule 41(a)(1)(A)(ii) of all claims and counter-claims asserted in the case. Finjan and Cisco

 4   further stipulate that each party will bear its own costs, including expert fees and expenses, and

 5   attorneys’ fees.

 6            Accordingly, pursuant to Federal Rule 41, the parties hereby request that the Court dismiss

 7   all claims in this action with prejudice.

 8   Dated: May 26, 2021                                 FISH & RICHARDSON P.C.

 9

10                                                       By: /s/ Juanita R. Brooks
                                                             Juanita R. Brooks
11
                                                         Attorneys for Plaintiff
12
                                                         FINJAN LLC
13

14   Dated: May 26, 2021                                 DUANE MORRIS LLP
15

16                                                       By: /s/ Matthew C. Gaudet
                                                             Matthew C. Gaudet
17

18                                                       Attorneys for Defendant
                                                         CISCO SYSTEMS, INC.
19

20                          ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)
21            In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
22   document has been obtained from any other signatory to this document.
23

24                                                   /s/ Juanita R. Brooks
25                                                   Juanita R. Brooks

26

27

28
      DM2\14211919.1
                                                     1                    JOINT STIPULATION OF DISMISSAL
                                                                                   Case No. 5:17-cv-00072-BLF
            Case 5:17-cv-00072-BLF Document 784
                                            783 Filed 05/27/21
                                                      05/26/21 Page 3 of 5
                                                                         4




 1   Additional Counsel:

 2   FISH & RICHARDSON P.C.
     Megan A. Chacon (CA SBN 304912); chacon@fr.com
 3   K. Nicole Williams (CA SBN 291900); nwilliams@fr.com
     Oliver J. Richards (CA SBN 310972); ojr@fr.com
 4
     Jared A. Smith (CA SBN 306576); jasmith@fr.com
 5   Tucker N. Terhufen (CA SBN 311038); terhufen@fr.com
     12860 El Camino Real, Suite 400
 6   San Diego, CA 92130
     Telephone: (858) 678-5070
 7   Facsimile: (858) 678-5099
 8
     Aamir Kazi (Admitted Pro Hac Vice); kazi@fr.com
 9   1180 Peachtree Street NE, 21st Floor
     Atlanta, GA 30309
10   Telephone: (404) 892-5005
     Facsimile: (404) 892-5002
11

12   Attorneys for Plaintiff
     FINJAN LLC
13

14   DUANE MORRIS LLP
     D. Stuart Bartow (CA SBN 233107); dsbartow@duanemorris.com
15   2475 Hanover Street
     Palo Alto, CA 94304-1194
16   Telephone: (650) 847-4146
     Facsimile: (650) 847-4151
17

18   L. Norwood Jameson (admitted pro hac vice); wjameson@duanemorris.com
     Matthew C. Gaudet (admitted pro hac vice); mcgaudet@duanemorris.com
19   Robin L. McGrath (admitted pro hac vice); rlmcgrath@duanemorris.com
     David C. Dotson (admitted pro hac vice); dcdotson@duanemorris.com
20   John R. Gibson (admitted pro hac vice); jrgibson@duanemorris.com
     Jennifer H. Forte (admitted pro hac vice); jhforte@duanemorris.com
21
     Alice E. Snedeker (admitted pro hac vice); aesnedeker@duanemorris.com
22   1075 Peachtree Street, Suite 2000
     Atlanta, GA 30309
23   Telephone: (404) 253-6900
     Facsimile: (404) 253-6901
24

25   Joseph A. Powers (admitted pro hac vice); japowers@duanemorris.com
     Jarrad M. Gunther (admitted pro hac vice); jmgunther@duanemorris.com
26   30 South 17th Street
     Philadelphia, PA 19103
27   Telephone: (215) 979-1000
     Facsimile: (215) 979-1020
28
      DM2\14211919.1
                                               2                 JOINT STIPULATION OF DISMISSAL
                                                                          Case No. 5:17-cv-00072-BLF
            Case 5:17-cv-00072-BLF Document 784
                                            783 Filed 05/27/21
                                                      05/26/21 Page 4 of 5
                                                                         4




 1   John M. Desmarais (CA SBN 320875); jdesmarais@desmaraisllp.com
     Peter C. Magic (CA SBN 278917); pmagic@desmaraisllp.com
 2   101 California Street, Suite 3070
     San Francisco, CA 94111
 3
     Telephone: (415) 573-1900
 4   Facsimile: (415) 573-1901

 5   Paul A. Bondor (admitted pro hac vice); pbondor@desmaraisllp.com
     Priyanka R. Dev (CA SBN 308363)
 6   pdev@desmaraisllp.com
     Joze F. Welsh (admitted pro hac vice); jwelsh@desmaraisllp.com
 7
     230 Park Avenue
 8   New York, NY 10009
     Telephone: (212) 351-3400
 9   Facsimile: (212) 351-3401
10   Attorneys for Defendant
11   CISCO SYSTEMS, INC.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      DM2\14211919.1
                                               3                 JOINT STIPULATION OF DISMISSAL
                                                                          Case No. 5:17-cv-00072-BLF
         Case
          Case5:17-cv-00072-BLF
               5:17-cv-00072-BLF Document
                                  Document783-1
                                           784 Filed
                                                Filed05/27/21
                                                      05/26/21 Page
                                                                Page51ofof51




 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA

10                                      (SAN JOSE DIVISION)

11

12   FINJAN LLC, a Delaware Limited Liability            Case No. 5:17-cv-00072-BLF
     Company,
13                                                       [PROPOSED] ORDER GRANTING JOINT
                    Plaintiff,                           STUPULATION OF DISMISSAL
14

15         v.
16   CISCO SYSTEMS, INC., a California
     Corporation,
17

18                  Defendant.

19

20         This matter comes before the Court on the Parties’ Joint Stipulation of Dismissal, and
21   finding good cause shown, IT IS HEREBY ORDERED that the dismissal is GRANTED.
22         IT IS SO ORDERED.
23            May 27, 2021
     Dated: ____________________
                                                Hon. Beth Labson Freeman
24                                              United States District Court
25

26

27

28
                                                     1    PROP. ORDER GRANTING JOINT STIPULATION
                                                                                      OF DISMISSAL
                                                                          Case No. 5:17-cv-00072-BLF
